Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED FINAL ACTION
Status of Claims
Claims 1, 9, 15, 19, 20 and 22 are currently amended.  Claims 2-8, 10-14, 16-18 and 21 are original or were previously presented.  Claims 1-22 are pending and have been fully considered.  All claims are drawn to a method.
Status of Previous Objections / Rejections
The previous Specification and claim objections and the 35 USC §103 rejections are withdrawn in view of amendments to the claims, Applicant’s remarks, and/or a reconsideration of the pertinent objections/rejections.  However, after careful reconsideration of the claims, Examiner believes new 35 USC §103 rejections are appropriate and has applied such objections/rejections to the noted claims.
Response to Amendment
In their reply dated March 16, 2021, Applicant made certain claim amendments to address one or more objections, rejections, statements and/or claim interpretations of the prior Office action (OA), to clarify the claim language, and/or to potentially advance prosecution.  
  In view of the claim amendments and the attendant revised scope of the claimed invention, Examiner applies one or more of new objections, claim interpretations, and/or grounds of rejections in this OA including a combination of prior art of record and/or one or more new references.
Claim Objections
Claims 15 is objected to because of the following informality:  

See MPEP §714 II. C for the pertinent rules.  
This is a non-compliance issue and is only included for informational purposes.  That is, although the amendment is non-compliant, to reduce processing time and in the interest of compact prosecution, it appears the Office accepted the amendment rather than issuing a notice of non-compliant amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
Claims 1-22 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Venkatesh et al. (Reduced Order Model Monitoring and Control of a Membrane Bioreactor System via Delayed Measurements, Water Science and Technology, vol. 64: 8 (2011), pp. 1675-684) in view of Zaher (Modelling and Monitoring the Digestion Process in view of Optimisation and Smooth Operation of WWTP's, Thesis, 6-2005, 388 pages) and Ramdass (Treatment of Pharmaceutical WW Using SBR; Dissertation, 06-2010, 45 pages).
In the patentability analysis below, the bolded portions represent structural aspects of the claim.  The italicized portions represent one or more portions of the manipulative steps.  If a prior art device, in its normal and usual operation necessarily performs a manipulative step, act, or the method claimed, then Examiner will consider the particular manipulative step or act to be disclosed by the prior art device.  That is, when the prior art device is the same as a device described in Applicant’s specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  MPEP §2112.02.
See Claim Interpretation section in OA of October 16, 2020, which Examiner applies herein.  The below patentability analysis will provide one or more interpretations and claim mappings of the claimed structures and limitations although other interpretations may be possible.
claims 1-15, Venkatesh et al (Venkatesh) discloses or suggests a method of monitoring and controlling the operating conditions of a membrane bioreactor (MBR) (Abstract, Fig. 2), comprising: 
providing a MBR (Title, Abstract); 
monitoring said MBR (Title), wherein said monitoring comprises: 
providing a MBR offline extended Kalman filter (EKF) having an offline dynamic model of said MBR, providing a MBR online EKF having an online dynamic model of said MBR; 
wherein said offline and said online dynamic models of said MBR are comprised of states, process material balances, energy balances, bio-chemical reaction kinetics, estimated parameters, and adapted model parameters; wherein said adapted model parameters are a subset of said estimated parameters (Abstract, p. 1676-77); 
providing historical operation data for said MBR, wherein said historical operation data is comprised of historical measured input data, historical measured output data, and historical laboratory analysis data (Fig. 3); 
identifying said estimated parameters of said offline dynamic model of said MBR using said MBR offline EKF and said historical operation data for said MBR (Abstract, p. 1676); 
importing said estimated parameters from said offline dynamic model of said MBR into said online dynamic model of said MBR (Abstract); 
providing real time operation data for said MBR to said MBR online EKF, wherein said real time operation data is comprised of real time measured input data and real time measured output data of said MBR (p. 1676, 1677); 
updating said adapted model parameters of said online dynamic model of said MBR and estimating one or more model based inferred variables of said MBR using said MBR online 
providing one or more of said adapted model parameters of said online dynamic model of said MBR and said one or more model based inferred variables of said MBR to an operator of said MBR (p. 1677, right col.); 
wherein limits are applied to one or more of said estimated parameters and said adapted model parameters (Abstract); 
wherein constraints are applied to said one or more of model based inferred variables (p. 1676, Introduction); 
controlling said MBR (Abstract), wherein said controlling comprises: 
providing an MBR control system (p. 1676, Introduction); 
wherein said MBR is comprised of an aerobic tank, a membrane tank, and optionally an anoxic tank (p. 1676, Introduction); 
wherein said MBR control system uses one or more of said real time measured input data of said MBR, said real time measured output data of said MBR, said estimated parameters of said online dynamic model of said MBR, or said one or more model based inferred variables of said MBR to control at least one of a pH of said anoxic tank, a pH of said aerobic tank, fluid level of said aerobic tank, dissolved oxygen (DO) concentration of said aerobic tank, mixed liquor suspended solids (MLSS) concentration of said membrane tank, biodegradable COD (bCOD) addition flow rate setpoint of said anoxic tank, at least one nutritional additive concentration of said anoxic tank, or at least one recycle flow setpoint of said MBR (Abstract, p. 1676-77); 
except wherein said MBR control system is comprised of an MBR supervisory control system and an MBR low-level control system.  
Examiner interprets this as a high priority and lower priority control systems. One can, for example, view Venkatesh’ control system (Jones, pp. 176, 177) as a low-level control system.  A supervisory control system may imply, for example, a system that controls the entire operation or plant, or the effluent quality of the treated material while minimizing overall costs.
Zaher presents a monitoring and modelling research study of an anaerobic digestion process in view of optimization and smooth operation of a wastewater treatment (Title, Abstract).  Zaher recognizes that incorrect design of an anaerobic plant for certain applications and/or the inefficient operation of the plant can cause several disadvantages including a pH outside the optimum range, higher than desired effluent concentrations and process that is difficult to operate (p. 3).  Optimizing the process via a plant-wide control system hierarchy will tend to produce a quality effluent at a minimized cost (pp. 34, 49, 97, 206-208, 215, 216, 233).  Zaher discusses the notion of a plant wide or supervisory control system or strategy for optimal operation at a reasonable cost (p. 11-13, 97, 163-64 & Fig. 2.1).  Chapter 8 delves in detail into the concept of an AD as part of a plant wide model.
Ramdass presents a research study to determine the optimum operating conditions for the effective treatment of a pharmaceutical wastewater by a sequencing batch reactor using a process that includes the following five stages: Fill, React, Settle, Decant and Idle.  The wastewater sample includes a certain concentration of total kejeldahl nitrogen (TKN) among other nutrients or potential pollutants (Abstract).  The study analyzes the effectiveness of the noted treatment compared to other methods (p. 3) and documents significant removal of TKN.  Thus, TKN is 
Therefore, in view of Zaher, to one of ordinary skill in the art at the time of the claimed invention, it would have been obvious to incorporate MBR control system comprised of an MBR supervisory control system and an MBR low-level control system since it is important to monitor overall effluent quality in a cost-effective manner, and such a system will be capable of this task.
Moreover, in view of Ramdass, it would have been obvious to model TKN using appropriate analytic methods such as data regression analysis of a percentage of TKN.
Additional Disclosures Included: Claim 2: Said MBR is comprised of an aerobic tank, a membrane tank, and optionally an anoxic tank; wherein said aerobic tank is located upstream of said membrane tank; wherein said anoxic tank is located either immediately upstream or downstream of said aerobic tank when said anoxic tank is present (Venkatesh, Fig. 2); Claim 3:  Said aerobic tank and said anoxic tank are modeled separately in both of said online and offline dynamic models of said MBR when both of said aerobic and said anoxic tanks are present (Venkatesh, p. 1677; alternately, it would be obvious to attempt alternate models such as integrated and separate to achieve an optimum results); Claim 4: Said MBR is further comprised of a mixer and at least one recycle line (Venkatesh, p. 1678 and Fig. 2, where a CSTR impliedly has a mixer); Claim 5: Said at least one recycle line of said MBR is an anoxic tank recycle line or an aerobic tank recycle line (Venkatesh, Fig. 2); Claim 6: In the method, materials for said material balances in said online and offline dynamic models of said MBR are comprised of at least one of particulate inert, slowly degradable substrate, heterotrophic biomass, autotrophic biomass, decayed biomass, soluble inert, soluble readily degradable substrate, Claim 7: In the method, said bio-chemical reaction kinetics in said online and offline dynamic models of said MBR are comprised of at least one of aerobic heterotroph, anoxic heterotroph, aerobic autotroph, decay of heterotroph, decay of autotroph, ammonification of soluble organic N, hydrolysis of organics, or hydrolysis of organic N (Venkatesh, p. 1678-79); Claim 8: In the method, said historical operation data of said MBR and said real time operation data of said MBR are comprised of at least one of raw influent pH, raw influent temperature, raw influent flow rate, raw influent total organic carbon (TOC), raw influent total inorganic carbon (TIC), added alkali flow rate, added alkali concentration, effluent flow out rate, raw influent soluble chemical oxygen demand (SCOD), raw influent total chemical oxygen demand (TCOD), raw influent readily biodegradable chemical oxygen demand (COD), raw influent slowly biodegradable COD, raw influent volatile suspended solids (VSS), raw influent total suspended solids (TSS), raw influent nitrate nitrogen, raw influent ammonia-nitrogen, raw influent soluble biodegradable organic nitrogen, raw influent particulate degradable organic nitrogen, raw influent inorganic inert particulate, membrane permeate flow rate, wasting sludge flow rate, anoxic tank addition biodegradable COD flow, anoxic rank reactor pH, anoxic tank Dissolved Oxygen, anoxic tank temperature, anoxic tank liquid level, anoxic tank mixed liquor volatile suspended solids (MLVSS), anoxic tank MLSS, aerobic rank blower air flow rate, aerobic tank reactor pH, aerobic tank alkalinity, aerobic tank MLVSS, aerobic tank MLSS, aerobic tank Dissolved Oxygen, aerobic tank temperature, aerobic tank liquid level, membrane tank MLSS, membrane tank MLVSS, membrane permeate SCOD, membrane permeate TCOD, membrane permeate TOC, membrane permeate TIC, membrane permeate nitrate nitrogen, membrane permeate ammonia-Claim 9: Said estimated parameters and said adapted model parameters of said offline dynamic model of said MBR and said online dynamic model of said MBR are comprised of at least one of heterotrophic maximum specific growth rate, anoxic/aerobic heterotrophic growth rate, anoxic/aerobic hydrolysis rate fraction, particulate hydrolysis max specific rate constant, autotrophic maximum specific growth rate, decay constant for heterotrophs, decay constant for autotrophs, yield of heterotrophic biomass, yield of autotrophic biomass, carbon content in soluble substrate, carbon content of particulate substrate, carbon content of soluble inert, carbon content of particulate nondegradable organic, mass transfer coefficient for O2 removal in aerobic tank, or mass transfer coefficient for CO2 removal in anoxic tank (Venkatesh, p. 1679); Claim 10: The at least one of said estimated parameters of said offline dynamic model of said MBR and said one or more model based inferred variables of said online dynamic model of said MBR are estimated with confidence intervals (Zaher, p, 31, 33, 35, where it would have been obvious to employ confidence intervals as in Zaher); Claim 11: Said model based inferred variables of said online dynamic model of said MBR are comprised of at least one of the following unmeasured inputs or outputs of said MBR: raw influent alkalinity, raw influent nitrate nitrogen, raw influent ammonia-nitrogen, raw influent SCOD, raw influent TCOD, raw influent readily biodegradable COD, raw influent slowly biodegradable COD, raw influent VSS, raw influent TSS, raw influent inorganic inert particulate, anoxic rank SCOD, anoxic tank MLVSS, anoxic tank nitrate nitrogen, anoxic tank ammonia-nitrogen, anoxic tank biodegradable COD, aerobic tank SOCD, aerobic tank MLVSS, aerobic tank nitrate nitrogen, aerobic tank ammonia-nitrogen, aerobic tank biodegradable COD, membrane tank MLVSS, membrane permeate SCOD, membrane permeate biodegradable COD, membrane permeate TCOD, membrane permeate nitrate nitrogen, Claim 12: The method further comprising tuning said adapted model parameters of said online dynamic model of said MBR using different weights for said real time operation data and a prior knowledge of measurement accuracy of said real time operation data (Venkatesh, p. 1680); Claim 13: The method further comprises adjusting said adapted model parameters of said online dynamic model of said MBR by one or both of: calculating model predicted outputs of said MBR using said MBR online EKF, said online dynamic model of said MBR, said real time measured input data of said MBR, and said real time measured output data of said MBR, comparing said measured output data of said MBR and said model predicted outputs of said MBR, and updating said adapted model parameters of said online dynamic model of said MBR such that said real time measured output data of said MBR substantially correspond with said model predicted outputs of said MBR; or periodically re-identifying said estimated parameters of said offline dynamic model of said MBR using said MBR offline EKF and said historical operation data for said MBR, and importing said estimated parameters from said offline dynamic model of said MBR into said online dynamic model of said MBR (Venkatesh, p. 1680); Claim 14: The at least one of said monitoring said MBR or said controlling said MBR is performed using a computer (Venkatesh impliedly uses a computer since the reference mentions computing various formulas (Venkatesh, pp  1677, 1680; also, Zaher mentions use of a computer (pp. 42, 143  etc.)); and Claim 15: In the method, controlling at least one nutritional additive concentration of said anoxic tank prevents biomass overfeeding and starvation, wherein controlling said pH of said anoxic tank minimizes alkali dosing, wherein controlling said pH of said aerobic tank minimizes alkali dosing, wherein controlling the fluid level of said aerobic tank minimizes the effect of fluid perturbations of said aerobic tank, wherein ensures that a proper concentration of DO is present in said aerobic tank, wherein controlling the MLSS concentration of said membrane tank maximizes membrane permeability, wherein controlling the bCOD addition flow rate setpoint of said anoxic tank minimizes bCOD usage, wherein controlling at least one recycle flow setpoint of said MBR helps to maintain flow through said MBR (each italicized portion is merely stating an end result or purpose of a prior step rather than further limiting the claim).
Regarding claim 16, 21 and 22, Venkatesh and Zaher combined discloses or suggests the method of claim 1, except wherein said MBR supervisory control system is comprised of at least one of an aerobic tank DO supervisory controller, an anoxic tank recycle flow supervisory controller, or an anoxic tank bCOD addition flow rate supervisory control scheme.
However, both Venkatesh notes the importance of DO and/or DO control, anoxic tank recycle, and bCOD to the wastewater treatment process (Venkatesh, p. 1678; Fig. 2).
As such, at the time of the claimed invention, a person of ordinary skill in the art would have been motivated to include at least one of an aerobic tank DO supervisory controller, an anoxic tank recycle flow supervisory controller, or an anoxic tank bCOD addition flow rate supervisory control scheme, to help ensure optimal operation of the treatment system.
Additional Disclosure Included: Claim 21: Said aerobic tank DO supervisory controller, said anoxic tank recycle flow supervisory controller, and said anoxic tank bCOD addition flow rate supervisory control scheme satisfy membrane permeate requirements on COD, nitrate, and ammonia, while minimizing aeration, recycle flow, and bCOD addition (this appears to be reciting a result rather than specific manipulative steps; it would have been implicit or obvious to Claim 22: The at least one of said aerobic tank DO supervisory controller, said anoxic tank recycle flow supervisory controller, or said anoxic tank bCOD addition flow rate supervisory control scheme uses at least one of said estimated parameters of said online dynamic model of said MBR or said one or more model based inferred variables of said MBR (this is either implicit or it would have been obvious to use at least one of said estimated parameters, as appropriate in the supervisory control scheme to fine tune the treatment).
Regarding claim 17, Venkatesh and Zaher combined discloses or suggests the method of claim 16, except wherein said anoxic tank bCOD addition flow supervisory control scheme of said MBR is comprised of an anoxic tank bCOD setpoint supervisory controller, an anoxic tank bCOD addition flow rate supervisory feedback controller, and an anoxic tank bCOD addition flow rate supervisory feedforward controller.
However, since Venkatesh anoxic tank is a primary and important aspects of the treatment system, when the claimed invention was made, it would have been obvious to one of ordinary skill in the art to experiment with and implement additional supervisory controls to facilitate fine tuning monitoring and control and improve treatment effectiveness.
Regarding claim 18, Venkatesh and Zaher combined discloses or suggests the method of claim 1, except wherein said MBR low-level control system is comprised of at least one of an aerobic tank fluid level PI controller, an aerobic tank pH controller, an anoxic tank pH controller, an anoxic tank recycle line flow rate controller, an aerobic tank DO concentration controller, an 
Zaher notesd that models are applied for optimal management, design of automatic controllers to ensure process stability which and they give tools to test several feeding strategies and forecast their consequence on the process viability (Zaher, p. 139).
Therefore, to one of ordinary skill in the art at the time of the claimed invention, it would have been obvious to use appropriate controllers for all important parameters, as necessary or desired, including at least one of an aerobic tank fluid level PI controller, and the other claimed controllers.

Regarding claim 19, Venkatesh and Zaher combined discloses or suggests the method of claim 18, except wherein said membrane tank MLSS concentration controller uses said one or more model based inferred variables of said MBR.  
However, an ordinarily skilled artisan would have recognized that the controller should incorporate one or more of said model based inferred variables of said MBR and would have thought it obvious to do so to improve control of MLSS concentration.	Additional Disclosure Included: Claim 20:  In the method, said one or more model based inferred variables of said MBR include MLVSS concentration and/or MLSS concentration (Venkatesh, pp. 1677, 1679).
Response to Arguments
	Applicant’s arguments filed 03-16-2021 have been fully considered.  In view of the claim amendments, Examiner has modified and attempted to clarify the rejections such that one or 
Kejeldahl Nitrogen (TKN) removal.
	With respect to the amended/modified claims, Examiner has added one or more new references and/or additional or clarified rationales with respect to any new or added/amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/